14‐889‐pr 
Rosa v. United States 

 
                                               In the
                         United States Court of Appeals
                                   For the Second Circuit
                                        ________________ 
                                                    
                                        August Term, 2014 
                                                    
                         (Argued: April 13, 2015      Decided: May 13, 2015) 
                                                    
                                      Docket No. 14‐889‐pr 
                                        ________________ 
                                                    
                                          EFRAIN J. ROSA, 
                                                    
                                                            Petitioner‐Appellant, 
 
                                               —v.— 
 
                                    UNITED STATES OF AMERICA, 
                                                 
                                                         Respondent‐Appellee. 
                                        ________________ 
Before: 
                            WALKER, RAGGI, and DRONEY, Circuit Judges. 
                                      ________________  

          On  appeal  from  a  judgment  of  the  United  States  District  Court  for  the 

Northern District of New York (Norman A. Mordue, Judge) denying habeas relief 

from  a  120‐year  prison  sentence  imposed  on  a  guilty  plea  to  three  counts  of 

producing child pornography and one count of witness tampering in violation of 
                                                  1 
18  U.S.C.  §§ 1512(b)(1)  and  2251(a).    Rosa  argues  that  the  district  court  erred  in 

finding  his  petition  untimely  under  the  Antiterrorism  and  Effective  Death 

Penalty Act of 1996, Pub. L. No. 104‐132, 110 Stat. 1214, because he filed it more 

than one year after the Supreme Court denied his petition for a writ of certiorari.  

He  maintains  that  his  filing  was  timely  when  calculated  from  the  Supreme 

Court’s denial of his petition for rehearing of the denial of his certiorari petition. 

       AFFIRMED. 
                                    ________________ 

          SALLY  WASSERMAN,  ESQ.,  New  York,  New  York,  for  Petitioner‐
                 Appellant. 
                                                   
          JONATHAN  S.  MELTZER,  Bristow  Fellow,  Office  of  the  Solicitor 
                 General, U.S. Department of Justice, Washington, D.C. (Steven 
                 D.  Clymer,  Assistant  United  States  Attorney,  on  the  brief),  for 
                 Richard S. Hartunian, United States Attorney for the Northern 
                 District  of  New  York,  Syracuse,  New  York,  for  Respondent‐
                 Appellee. 
                                ________________ 
                                         
REENA RAGGI, Circuit Judge: 

       On  this  appeal,  we  decide  whether  the  timeliness  of  a  habeas  corpus 

petition,  see  28  U.S.C.  §  2255,  under  the  one‐year  statute  of  limitations  of  the 

Antiterrorism  and  Effective  Death  Penalty  Act  of  1996  (“AEDPA”),  Pub.  L.  No. 

104‐132,  110  Stat.  1214,  runs  from  the  Supreme  Court’s  denial  of  a  writ  of 



                                               2 
certiorari or from the denial of a petition for rehearing of the denial of certiorari.  

Eight of our sister circuits have considered the question, and all have reached the 

same conclusion: the statute of limitations runs from the denial of certiorari, not 

from  the  denial  of  rehearing  of  the  certiorari  petition.    See  United  States  v. 

Aguirre‐Ganceda, 592 F.3d 1043, 1045 (9th Cir. 2010); Drury v. United States, 507 

F.3d  1295,  1297  (11th  Cir.  2007);  In  re  Smith,  436  F.3d  9,  10  (1st  Cir.  2006); 

Robinson  v.  United  States,  416  F.3d  645,  650  (7th  Cir.  2005);  Campa‐Fabela  v. 

United States, 339 F.3d 993, 993 (8th Cir. 2003); Giesberg v. Cockrell, 288 F.3d 268, 

270–71  (5th  Cir.  2002);  United  States  v.  Segers,  271  F.3d  181,  184–86  (4th  Cir. 

2001); United States v. Willis, 202 F.3d 1279, 1280–81 (10th Cir. 2000).1  We now 

join them. 

       Petitioner Efrain J. Rosa is presently incarcerated serving a 120‐year prison 

sentence on his guilty plea to three counts of producing child pornography and 

one  count  of  witness  tampering  in  violation  of  18  U.S.C.  §§ 1512(b)(1)  and 

2251(a).    See  United  States  v.  Rosa,  626  F.3d  56  (2d  Cir.  2010)  (affirming 




1 Although the D.C. Circuit has not yet been asked to resolve this question, it has 
recognized the weight of this authority as well.  See United States v. Baxter, 761 
F.3d 17, 30 (D.C. Cir. 2014). 
                                              3 
conviction),  reh’g  denied,  634  F.3d  639  (2011).2    Rosa  now  appeals  from  a 

judgment  entered  on  March  7,  2014,  in  the  United  States  District  Court  for  the 

Northern District of New York (Norman A. Mordue, Judge), denying his motion 

to  vacate  his  sentence,  pursuant  to  28  U.S.C.  §  2255.    The  district  court 

determined  that  Rosa’s  motion  was  barred  by  AEDPA’s  one‐year  statute  of 

limitations.  A panel of this court granted a certificate of appealability (“COA”) 

on  the  issue  of  whether  Rosa’s  “conviction  became  final  for  purposes  of 

triggering the one‐year limitations period of 28 U.S.C. § 2255 when the Supreme 

Court  denied  his  petition  for  a  writ  of  certiorari,  and  not  when  it  denied  his 

petition for rehearing.”  Rosa v. United States, No. 14‐889 (2d Cir. July 2, 2014), 

ECF No. 26.  We now hold that the statute of limitations commenced when the 

Supreme Court denied Rosa’s petition for a writ of certiorari.3 


2   Rosa  produced  child  pornography  that  depicted  him  engaging  minors  aged 
four to eleven in sexually explicit conduct.  See United States v. Rosa, 626 F.3d at 
58–59; G.A. 20.  While in custody in the case, Rosa was recorded persuading his 
twelve‐year‐old  son  to  take  responsibility  for  producing  images  of  three  of  the 
victims,  which  resulted  in  the  boy  writing  multiple  falsely  inculpatory  letters.  
See G.A. 22–27.  
 
3  The  government  argues  that  we  need  not  reach  this  issue  because  Rosa’s 

underlying  petition  does  not  present  a  debatable  claim  of  the  denial  of  a 
constitutional right.  The government therefore urges us to vacate the COA and 
dismiss  the  appeal,  or  summarily  to  affirm  the  district  court.    The  government, 
however, cites  no  case  in  which  a  subsequent  panel  of  this  court  has dismissed 
                                             4 
       The Supreme Court denied Rosa’s certiorari petition on February 27, 2012, 

see  Rosa  v.  United  States,  132  S.  Ct.  1632  (2012),  and  denied  his  petition  for 

rehearing on May 14, 2012, see Rosa v. United States, 132 S. Ct. 2424 (2012).  Rosa 

filed this § 2255 motion on May 13, 2013, which was more than one year after the 

denial  of  his  certiorari  petition,  but  just  less  than  one  year  after  the  denial  of 

an appeal after a previous panel has granted a COA.  We need not decide when, 
if at all, such action might be appropriate.  We simply decline to take such action 
here where the district court’s ground for denial—timeliness—was correct.  To be 
sure,  the  Supreme  Court  has  indicated  that  where  “the  district  court  denies  a 
habeas  petition  on  procedural  grounds  without  reaching  the  prisoner’s 
underlying constitutional claim, a COA should issue . . . if the prisoner shows, at 
least, that jurists of reason would find it debatable whether the petition states a 
valid claim of the denial of a constitutional right, and that jurists of reason would 
find it debatable whether the district court was correct in its procedural ruling.”  
Slack  v.  McDaniel,  529  U.S.  473,  478  (2000)  (emphasis  added);  accord  Rhagi  v. 
Artuz,  309  F.3d  103,  106  (2d  Cir.  2002).    But  the  Supreme  Court  has  further 
instructed  that  the  requirement  that  a  COA  indicate  the  issue  on  which  the 
movant has made the substantial showing of the denial of a constitutional right is 
not jurisdictional.  See Gonzalez v. Thaler, 132 S. Ct. 641, 648 (2012) (holding that 
court  of  appeals  had  power  to  adjudicate  appeal  even  where  COA  only 
“identified a debatable procedural ruling, but did not ‘indicate’ the [merits] issue 
on  which  [the  petitioner]  had  made  a  substantial  showing  of  the  denial  of  a 
constitutional right”).  Thus, even if the COA here might be considered defective 
because  it  did  not  identify  a  debatable  merits  issue,  we  may  nevertheless 
consider the appeal as to the procedural ruling.  See id. at 649 (stating that circuit 
court may consider appeal even where, as here, petitioner has sought review of 
both  merits  and  procedural  rulings  in  COA  application  but  judge  issued  COA 
only as to procedural ruling, noting that “defective COA is not equivalent to the 
lack of any COA”).  Finally, Green v. Mazzucca, 377 F.3d 182, 183 (2d Cir. 2004), 
relied on by the government, is not dispositive because, in that case, the district 
court  ruled  on  the  merits  and  the  petitioner  did  not  dispute  that  holding  on 
appeal.  That is not this case. 
                                               5 
rehearing.  The district court concluded that Rosa’s conviction became final when 

the  Supreme  Court  denied  the  certiorari  petition  and  thus,  denied  the  §  2255 

motion as time barred. 

       We  review  this  determination  de  novo.    See  Rivera  v.  United  States,  716 

F.3d 685, 687 (2d Cir. 2013).  AEDPA imposes a one‐year statute of limitations for 

filing a § 2255 motion, which begins to run following, as relevant here, “the date 

on  which  the  judgment  of  conviction  becomes  final.”    28  U.S.C.  §  2255(f)(1).  

Neither  the  Supreme  Court  nor  this  court  has  yet  decided  when  a  conviction 

becomes final for AEDPA purposes under the circumstances present in this case.  

Nevertheless,  the  Supreme  Court  has  held  that  “[f]inality  attaches  when  this 

Court affirms a conviction on the merits on direct review or denies a petition for 

a writ of certiorari, or when the time for filing a certiorari petition expires.”  Clay 

v. United States, 537 U.S. 522, 527 (2003) (addressing situation where no certiorari 

petition  was  filed);  accord  Jimenez  v.  Quarterman,  555  U.S.  113,  119  (2009) 

(“With respect to postconviction relief for federal prisoners, this Court has held 

that the conclusion of direct review occurs when this Court affirms a conviction 

on  the  merits  on  direct  review  or  denies  a  petition  for  a  writ  of  certiorari.” 

(internal quotation marks omitted)).  Relying on Clay, our court has recognized 



                                             6 
that particular convictions became final on the dates the Supreme Court denied 

petitions for writs of certiorari in those cases.  See, e.g., Coleman v. United States, 

329  F.3d  77,  81  (2d  Cir.  2003)  (“On  May  24,  1999,  when  the  United  States 

Supreme  Court  denied  Coleman’s  petition  for  a  writ  of  certiorari,  Coleman’s 

conviction  became  final.”  (citation  omitted));  see  also  Moshier  v.  United  States, 

402  F.3d  116,  118  (2d  Cir.  2005)  (quoting  Clay’s  statement  that  conviction 

becomes final when Supreme Court denies petition for writ of certiorari); United 

States v. Camacho, 370 F.3d 303, 306 (2d Cir. 2004) (same). 

       Supreme Court rules further support this interpretation.  Specifically, Rule 

16.3, entitled “Disposition of a Petition for a Writ of Certiorari,” states that “[t]he 

order  of  denial  will  not  be  suspended  pending  disposition  of  a  petition  for 

rehearing  except  by  order  of  the  Court  or  a  Justice.”    We  construe  this  rule  to 

provide that a petition for a writ of certiorari is resolved when the Court denies 

review  unless  the  Supreme  Court  or  a  Justice  intervenes,  neither  of  which 

occurred  at  any  point  in  Rosa’s  case.    See  Boumediene  v.  Bush,  550  U.S.  1301, 

1302 (2007) (Roberts, C.J., in chambers) (citing Sup. Ct. R. 16.3 to deny suspension 

of  order  denying  certiorari);  see  also  Stephen  M.  Shapiro  et  al.,  Supreme  Court 

Practice § 6.43, at 521 (10th ed. 2013) (“Absent a suspension order from the Court 



                                              7 
the order denying certiorari is legally effective as of the time of its entry by the 

Supreme  Court . . . .”).    Because  a  petition  for  rehearing  before  the  Supreme 

Court thus “does essentially nothing with respect to . . . the denial of certiorari,” 

Horton  v.  United  States,  244  F.3d  546,  551  (7th  Cir.  2001),  the  finality  achieved 

upon  denial  of  certiorari  is  not  delayed  by  a  petition  for  rehearing  of  the 

certiorari denial. 

       All  eight  circuit  courts  of  appeals  to  have  considered  this  issue  have 

reached  this  same  conclusion.    Relying  on  Clay,  Supreme  Court  Rule  16.3,  or 

both, these courts all conclude that a conviction becomes final upon the denial of 

a  petition  for  a  writ  of  certiorari  without  regard  to  any  subsequent  petition  for 

rehearing.    See  United  States  v.  Aguirre‐Ganceda,  592  F.3d  at  1045  [9th  Cir.]; 

Drury v. United States, 507 F.3d at 1297 [11th Cir.]; In re Smith, 436 F.3d at 10 [1st 

Cir.];  Robinson  v.  United  States,  416  F.3d  at  650  [7th  Cir.];  Campa‐Fabela  v. 

United States, 339 F.3d at 993 [8th Cir.]; Giesberg v. Cockrell, 288 F.3d at 270–71 

[5th Cir.]; United States v. Segers, 271 F.3d at 184–86 [4th Cir.]; United States v. 

Willis, 202 F.3d at 1280–81 [10th Cir.]. 




                                              8 
       Rosa’s counsel has vigorously urged a contrary conclusion but in the end 

we  are  not  persuaded.4    First,  Rosa  argues  that  Supreme  Court  Rule  45,  which 

provides that a rehearing motion stays the issuance of that Court’s mandate until 

the  motion  is  decided  unless  the  Court  orders  otherwise,  should  also  stay  the 

finality  of  any  underlying  conviction.    Rosa,  however, misreads  the  rule,  which 

expressly  distinguishes  between  petitions  for  the  rehearing  of  cases  that  have 

been  reviewed  on  the  merits  and  those  that  have  been  denied  review.    Its  stay 

provision applies only to cases “on review” before the Court, i.e., those in which 

the Court granted certiorari as opposed to those denied such review.  Sup. Ct. R. 

45;  see  United  States  v.  Willis,  202  F.3d  at  1281  (“Rule  45  concerns  issuance  of 

mandates in cases on review by the Supreme Court (as opposed to cases before 

the Court on petitions for writ of certiorari).” (emphasis in original)).  Thus, Rule 

45 has no applicability here. 

       Second, Rosa argues that because Supreme Court Rule 13.3 states that if a 

court  of  appeals  grants  rehearing,  the  time  to  file  a  certiorari  petition  begins  to 

run  only  upon  entry  of  the  judgment  after  rehearing,  the  same  finality  rule 

should  apply  to  rehearing  petitions  in  the  Supreme  Court.    This  argument, 


4  We  have  also  considered  the  arguments  Rosa  advances  pro  se  and  conclude 
that they are without merit. 
                                               9 
however,  ignores  important  differences  between  those  two  types  of  petitions.  

See Horton v. United States, 244 F.3d at 551 (“Petitions for rehearing before the 

courts  of  appeals  and  petitions  for  rehearing  before  the  Supreme  Court  have 

strikingly  different  effects.”).    As  relevant  here,  a  petition  for  rehearing  in  the 

Supreme Court is governed by Rule 16.3, which expressly states that, absent an 

order of the Court or one of its justices, such a petition does not “suspend[]” the 

order of denial. 

       Third, Rosa cites Ryan v. Schad, 133 S. Ct. 2548 (2013), for the proposition 

that  “a  circuit  court  may  actually  stay  the  issuance  of  a  mandate  while  a 

defendant  seeks  ‘rehearing  from  the  denial  of  the  writ.’”    Appellant’s  Br.  13 

(quoting Schad, 133 S. Ct. at 2551).  But this misapprehends the holding of that 

case,  which  in  fact  ruled  that  the  Ninth  Circuit  had  abused  its  discretion  by 

refusing  to  issue  its  mandate  while  it  reconsidered  an  argument  it  had  rejected 

months earlier.  See Ryan v. Schad, 133 S. Ct. at 2551–52. 

       Accordingly, because we agree with the reasoning of all eight other courts 

of  appeals  to  have  considered  this  issue,  and  because  we  are  not  persuaded  by 

Rosa’s arguments to the contrary, we now join our sister circuits in holding that 

finality  attaches  for  purposes  of  the  AEDPA  limitations  period  when  the 



                                              10 
Supreme  Court  denies  a  § 2255  petitioner’s  certiorari  petition  on  direct  review.  

The filing of a motion for rehearing of such a Supreme Court denial of certiorari 

does  not  affect  the  finality  of  the  disposition  of  the  case  in  the  Supreme  Court 

absent a contrary order of the Supreme Court or one of its justices.  Thus, there is 

no merit to Rosa’s claim that his  § 2255 motion—filed more than a year after the 

denial of his petition for a writ of certiorari, but within one year of the denial of 

his petition for rehearing of his certiorari petition—is timely.5 

       In sum, we identify no error in the district court’s denial of Rosa’s § 2255 

motion  as  time  barred.    The  judgment  of  the  district  court  is,  therefore, 

AFFIRMED. 




5  Rosa’s  claim  that  his  §  2255  motion  is  subject  to  equitable  tolling  was  not 
specified  in  the  COA,  and,  thus,  is  not  properly  addressed.    See  Valverde  v. 
Stinson,  224  F.3d  129,  136  (2d  Cir.  2000)  (“The  only  claims  we  may  address  on 
this appeal are those included in the certificate of appealability.”); Soto v. United 
States, 185 F.3d 48, 53 (2d Cir. 1999) (“[T]he certificate of appealability issued by 
the District Court specified only the Rule 32(c)(5) claim for appeal.  Therefore, the 
only  claim  that  we  may  address  is  [that  claim].”).    We  nevertheless  note  that 
equitable  tolling  requires  an  extraordinary  obstacle  preventing  the  petitioner 
from complying with AEDPA’s limitations period, see Harper v. Ercole, 648 F.3d 
132, 136–39 (2d Cir. 2011) (observing that equitable tolling requires extraordinary 
obstacle and reasonable diligence), which is not apparent on the record before us. 
                                             11